                    IN THE UNITED STATES DISTRICT COURT

                  FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

UNITED STATES OF AMERICA,
                                                               ORDER
                           Plaintiff,
                                                              12-cr-87-bbc
             v.

CHRISTIAN PETERSON,

                           Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

      At a hearing held in this case on December 19, 2018, the United States appeared by

Heidi Luehring, Assistant United States Attorney and defendant Christian Peterson

appeared in person. Also present were Bill McDonald, CEO of Greenwoods State Bank, and

Rick McGuigan, a member of the board of the bank.

      At issue is a proposal by Greenwoods to enter into an agreement with defendant to

resolve a portion of the $816,168.57 he owes the bank as a result of false statements he

made to induce Greenwoods into lending him money he was unable to repay. Defendant

has been found guilty of making the false statements and has served a term of imprisonment

for his crime. The question before the court is whether the law allows approval of an

agreement for repayment of anything less than the full amount of the illegally obtained

money.

      Under Greenwoods' proposal, the bank would receive a total payment of about


                                            1
$400,000, plus interest, in the following circumstances:

       1. Defendant's father, Dennis Peterson, will continue to make payments to
       Greenwoods State Bank on the $200,000 note he has signed with the bank;
       2. Defendant will pay Greenwoods State Bank $75,000 when the parties sign
       the agreement. (Presumably, "the parties" will include defendant, the bank,
       Dennis Peterson and any others who may have potential financial liability for
       the agreement.)
       3. Defendant will sign and deliver to Greenwoods State Bank, a three-year
       promissory note for $125,000 that will carry a 10-year amortization.
       4. The three-year promissory note would be either cosigned or guaranteed by
       defendant's parents.

From this description of the proposal, it appears that, at best, Greenwoods will be repaid

somewhat less than half the amount of which it was defrauded.

       As a general rule, restitution is not limited by a civil suit or an agreement between the

defendant and the victim, because the civil suit or agreement may cover other harms or it may

be amended subsequently. An order of restitution is intended as more than a summing up

of damages owed; it serves the important purpose of deterring the wrongdoer and others from

committing similar crimes in the future; it also furthers rehabilitation. For this reason, civil

agreements of losses caused by criminal acts or settlements of criminal obligations are

frowned upon. For example, the Supreme Court has held that restitution obligations imposed

as a condition of probation in a state criminal proceeding are not dischargeable in

bankruptcy. Kelly v. Robinson, 479 U.S. 36, 54-55 (1986). See also United States v. Savoie,

985 F.2d 612, 619 (1st Cir. 1993) ("Private parties cannot simply agree to waive the

application of a criminal statute.") (citing United States v. Hairston, 888 F.2d 1349, 1353

(11th Cir. 1989)). Criminal penalties are imposed for the good of the community, in an



                                               2
effort to persuade other criminally-minded persons not to engage in illegal acts; they are not

intended simply to insure that a particular victim is reimbursed for its loss.

       In this instance, however, Greenwoods State Bank is not agreeing to waive the

application of a criminal statute. Defendant has been sentenced and has served the custody

component of his sentence. The bank is not suggesting a process that will relieve defendant

of the obligation to make restitution; rather, it is proposing a process that will allow the

collection of the most money that can realistically be obtained from defendant. Finally,

Greenwoods is the only victim named in the judgment against defendant. See Amended

Criminal Judgment, dkt. #251. Thus, allowing the bank to collect a portion of the amount

it lost to defendant will not prevent other victims from obtaining reimbursement to which

they are entitled; rather, it appears that Greenwoods’ proposal represents the only good

chance it has to collect any restitution of any significance from defendant.

       In short, I am persuaded that this is the unusual situation in which it is appropriate

for the victim of the crime to negotiate a settlement of its loss, subject to final approval by

the court.

       Entered this 28th day of December, 2018.

                                           BY THE COURT:

                                           /s/

                                           __________________________________
                                           BARBARA B. CRABB
                                           District Judge




                                                 3
